          Case 1:20-cv-00654-GLR Document 24 Filed 02/17/21 Page 1 of 11



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

DEBORAH MARRINER ANDERSON,                  *

     Plaintiff,                             *

v.                                          *   Civil Action No. GLR-20-654

BANK OF NEW YORK MELLON                     *
CORP., et al.,
                                            *
     Defendants.
                                    ***
                             MEMORANDUM OPINION

      THIS MATTER is before the Court on Defendant Bank of New York Mellon

Corp.’s (“BNY Mellon”) Motion to Dismiss Amended Complaint (ECF No. 14). 1 The

Motion is ripe for disposition, and no hearing is necessary. See Local Rule 105.6 (D.Md.

2018). For the reasons outlined below, the Court will grant BNY Mellon’s Motion.

                                 I.   BACKGROUND 2

A.    Plaintiff’s Allegations

      Plaintiff Deborah Marriner Anderson 3 captions her Amended Complaint as an

“Amended Complaint to Quiet Title.” (Am. Compl. at 1, ECF No. 11). The Complaint

concerns a parcel of real property at 1101 River Road, Sykesville, Maryland (the


      1
         Also pending before the Court is BNY Mellon’s Motion to Dismiss Complaint
(ECF No. 10). This Motion was rendered moot when Plaintiff Deborah Marriner Anderson
filed her Amended Complaint (ECF No. 11). The Court will therefore deny the Motion.
       2
          Unless otherwise noted, the Court takes the following facts from Anderson’s
Amended Complaint and accepts them as true. See Erickson v. Pardus, 551 U.S. 89, 94
(2007) (citations omitted).
       3
         The Court will direct the Clerk to correct the spelling of Anderson’s name on the
docket.
          Case 1:20-cv-00654-GLR Document 24 Filed 02/17/21 Page 2 of 11



“Property”), over which Anderson asserts she has “complete dominion.” (Id. ¶ 1).

Anderson attaches to her original Complaint a Deed of Trust reflecting that she borrowed

$328,000 from non-party Intervale Mortgage Corporation (“Intervale”) on May 17, 2006,

following the purchase of the Property. (Compl. Ex. E [“Deed of Trust”] at 1, 3, 15, 19–

20, ECF No. 1-5).

         Non-party Mortgage Electronic Registration Systems, Inc. (“MERS”), is listed on

the Deed of Trust as “the beneficiary under this Security Instrument.” (Deed of Trust at 1).

In 2012, MERS assigned the Deed of Trust from Intervale to BNY Mellon. (Compl. Ex. B

[“Assignment of Deed”] at 1, ECF No. 1-2). Anderson asserts that MERS “granted its

position” to BNY Mellon “via an unknown and unsubstantiated ‘attorney in fact[.]’” (Am.

Compl. ¶ 8). Anderson also “denies all conveyance of mortgages or other deeds.” (Id. ¶ 12).

As best as the Court can understand, Anderson appears to assert that MERS’ assignment

of the Deed of Trust from Intervale to BNY Mellon was invalid as it lacked the authority

to take the action.

         Although Anderson denies signing any promissory note concerning the Property,

BNY Mellon asserts that she owes a debt on the Property. (Id. ¶ 14). Despite this, BNY

Mellon “refuses all payments and cannot account for the mortgage claim or any mortgage

payments.” (Id. ¶ 16). Anderson asserts that she has on three occasions “tendered payment

in full for the entire face value of the mortgage deed,” and each time the offer was

returned[.]” (Id. ¶ 17). Moreover, Anderson asserts that she “has owned and occupied the

real property . . . adversely possessing against all record claims since April 28, 1995.” (Id.

¶ 22).


                                              2
           Case 1:20-cv-00654-GLR Document 24 Filed 02/17/21 Page 3 of 11



B.     Defendant’s Response

       BNY Mellon attaches to its Motion to Dismiss the promissory note executed by

Anderson in the amount of $328,000. (Mem. Law Supp. Mot. Dismiss Am. Compl.

[“Defs.’ Mem.”] at 1, ECF No. 14-2; Defs.’ Mot. Dismiss Am. Compl. [“Defs.’ Mot.”] Ex.

A [“Promissory Note”], ECF No. 14-3). 4 BNY Mellon notes that the Substitute Trustees

for the Property filed suit for foreclosure on November 29, 2017. (Defs.’ Mem. at 2; Defs.’

Mot. Ex. B [“Foreclosure Suit”], ECF No. 14-4.). 5 After the circuit court in that lawsuit


       4
          As a general rule, a court may not consider extrinsic evidence when resolving a
Rule 12(b)(6) motion. See Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC,
794 F.Supp.2d 602, 611 (D.Md. 2011). But this general rule is subject to several
exceptions. First, a court may consider documents attached to the complaint, see
Fed.R.Civ.P. 10(c), as well as those attached to the motion to dismiss, so long as they are
integral to the complaint and authentic, see Blankenship v. Manchin, 471 F.3d 523, 526
n.1 (4th Cir. 2006) (citing American Chiropractic Ass’n v. Trigon Healthcare, Inc., 367
F.3d 212, 234 (4th Cir. 2004)). Second, a court may consider documents referred to and
relied upon in the complaint “even if the documents are not attached as exhibits.” Fare
Deals Ltd. v. World Choice Travel.com, Inc., 180 F.Supp.2d 678, 683 (D.Md. 2001);
accord New Beckley Mining Corp. v. Int’l Union, United Mine Workers of Am., 18 F.3d
1161, 1164 (4th Cir. 1994). Third, a Court may consider matters of public record. Philips
v. Pitt Cnty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009). If any of these properly
considered extra-pleading materials conflict with the “bare allegations of the complaint,”
the extra-pleading material “prevails.” Hill v. SCA Credit Servs., Inc., 622 F.App’x 231
(4th Cir. 2015) (citing Fayetteville Invrs. v. Com. Builders, Inc., 936 F.2d 1462, 1465 (4th
Cir. 1991)).
        Here, the Court is satisfied that it may review the Promissory Note without
converting BNY Mellon’s Motion to a motion for summary judgment. The document is
clearly integral to the Amended Complaint. Although Anderson questions its relevance,
she does not question its authenticity. Moreover, the Amended Complaint repeatedly refers
to and relies upon the Promissory Note. (See, e.g., Am. Compl. ¶¶ 10–11, 14). Finally, land
records are public records. The Court will therefore consider the Promissory Note in ruling
on BNY Mellon’s Motion.
        5
          Similarly, “a federal court may consider matters of public record such as
documents from prior state court proceedings in conjunction with a Rule 12(b)(6)
motion.” Walker v. Kelly, 589 F.3d 127, 139 (4th Cir. 2009) (citing Henson v. CSC Credit
Servs., 29 F.3d 280, 284 (7th Cir. 1994)).

                                             3
           Case 1:20-cv-00654-GLR Document 24 Filed 02/17/21 Page 4 of 11



denied Anderson’s motion for a hearing, Anderson appealed to the Maryland Court of

Special Appeals. (Defs.’ Mem. at 2; Defs.’ Mot. Ex. C [“Appeal Docket”], ECF No. 14-5).

Shortly thereafter, Anderson filed for bankruptcy, staying her appeal. (Defs.’ Mem. at 2–

3); see In re Deborah Marriner Anderson, No. 19-bk-11952 (Bankr.D.Md. filed Feb. 14,

2019). The bankruptcy proceeding remains pending. Most recently, Anderson converted

the proceeding from a Chapter 13 bankruptcy to a proceeding under Chapter 7, with a

meeting of creditors scheduled for February 11, 2021. See Notice of Chapter 7 Bankruptcy

Case, In re Deborah Marriner Anderson, No. 19-bk-11952 (Bankr.D.Md. Jan. 5, 2021).

       Anderson also filed a lawsuit in state court in June 2019 against Shellpoint Mortgage

Services (“Shellpoint”), the current servicer of the loan. (Defs.’ Mem. at 4; Defs.’ Mot. Ex.

G [“Shellpoint Lawsuit”], ECF No. 14-9). Anderson captioned her lawsuit a “Bill to

Enforce Mechanics Lien” and sought to “claim a priority sweat equitable lien” on the

Property.     See   Anderson   v.   Shellpoint   Mortg.    Serv.,   No.    C-13-CV-19-577

(Cir.Ct.Howard.Cnty. filed June 10, 2019). The circuit court dismissed Anderson’s lawsuit

the following month. See Order, Anderson v. Shellpoint Mortg. Serv., No. C-13-CV-19-

577 (Cir.Ct.Howard.Cnty. July 12, 2019).

C.     Procedural History

       On March 10, 2020, Anderson filed this lawsuit against BNY Mellon and

“Unknown Mortgage Creditor.” 6 (ECF No. 1). On August 6, 2020, BNY Mellon filed a


       6
        Anderson defines Defendant “Unknown Mortgage Creditor” as “all parties owning
or holding any interest to or from BK including [MERS], and any trustees or members
claiming an interest therein. See attached Deed of Trust Assignment from MERS, and the
attached Memorandum.” (Am. Compl. ¶ 3). Because the Court finds that Anderson’s claim

                                             4
        Case 1:20-cv-00654-GLR Document 24 Filed 02/17/21 Page 5 of 11



Motion to Dismiss Complaint. (ECF No. 10). On August 17, 2020, Anderson filed an

Amended Complaint. (ECF No. 11). The seven-count Amended Complaint alleges:

Demand to Establish the Mortgage Note Under TILA (Count 1); Demand to Verify and

Validate Ownership and Control of All Debt Under the Mortgage Note (Count 2); Libel

(Count 3); Demand to Present the Mortgage Note under UCC 3-501 (Count 4); Demand

for Rule to Bring Judicial Foreclosure (Count 5); Impose Constructive Trust (Count 6); and

Equity of Redemption (Count 7). (Id. at 5–6). Anderson seeks a declaratory judgment and

various forms of injunctive relief. (Id. at 6–7).

       BNY Mellon filed a Motion to Dismiss Amended Complaint on August 31, 2020.

(ECF No. 14). Anderson filed an Opposition to the Motion on September 21, 2020. (ECF

No. 15). BNY Mellon filed a Reply Memorandum in Further Support of the Motion on

October 2, 2020. (ECF No. 16). 7




is barred by her quiet title action and that she has failed to state a claim for which relief
may be granted, it will dismiss Anderson’s claims against Defendant Unknown Mortgage
Creditor.
        7
          Anderson has also filed a Motion to Enter Surreply (ECF No. 19), along with an
accompanying Proposed Surreply (ECF No. 19-2). Although a district court has discretion
to allow a surreply, surreplies are generally disfavored. Chubb & Son v. C.C. Complete
Servs., LLC, 919 F.Supp.2d 666, 679 (D.Md. 2013). A surreply may be permitted “when
the moving party would be unable to contest matters presented to the court for the first time
in the opposing party’s reply.” Khoury v. Meserve, 268 F.Supp.2d 600, 605 (D.Md. 2003).
Here, Anderson has made no effort to explain to the Court why her surreply is necessary,
nor would the substance of the proposed surreply change the Court’s ruling on the instant
Motion. Accordingly, Anderson’s Motion to Enter Surreply will be denied.

                                               5
        Case 1:20-cv-00654-GLR Document 24 Filed 02/17/21 Page 6 of 11



                                    II.    DISCUSSION

A.     Standard of Review

       The purpose of a Rule 12(b)(6) motion is to “test[ ] the sufficiency of a complaint,”

not to “resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999) (citation omitted)). A complaint fails to

state a claim if it does not contain “a short and plain statement of the claim showing that

the pleader is entitled to relief,” Fed.R.Civ.P. 8(a)(2), or does not “state a claim to relief

that is plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). Though the plaintiff is

not required to forecast evidence to prove the elements of the claim, the complaint must

allege sufficient facts to establish each element. Goss v. Bank of Am., N.A., 917 F.Supp.2d

445, 449 (D.Md. 2013) (quoting Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012)),

aff’d, 546 F.App’x 165 (4th Cir. 2013).

       In considering a Rule 12(b)(6) motion, a court must examine the complaint as a

whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268

(1994); Lambeth v. Bd. of Comm’rs of Davidson Cnty., 407 F.3d 266, 268 (4th Cir. 2005)


                                              6
        Case 1:20-cv-00654-GLR Document 24 Filed 02/17/21 Page 7 of 11



(citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). But the court need not accept

unsupported or conclusory factual allegations devoid of any reference to actual events,

United Black Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal conclusions

couched as factual allegations, Iqbal, 556 U.S. at 678.

B.     Analysis

       For the most part, the enumerated counts in the Amended Complaint are not

recognized causes of action under federal or state law. (See Am. Compl. at 5–6).

Anderson’s Opposition to the Motion to Dismiss provides little additional clarity.

Accordingly, the Court has endeavored to discern and evaluate the viability of Anderson’s

claims as best it can given the allegations and evidence before it.

       1. Anderson’s Action for Quiet Title is Barred by Her Pending State Court
          Lawsuit

       BNY Mellon asserts that “Maryland law does not allow Plaintiff to pursue this suit

to quiet title because there is already an active suit to test or enforce title – the Foreclosure

Suit.” (Defs.’ Mot. at 6). The Court agrees. In Maryland, “a quiet title action may be

maintained only ‘if an action at law or proceeding in equity is not pending to enforce or

test the validity of the title, lien, encumbrance, or other adverse claim.’” Deibler v. Quicken

Loans, Inc., No. TDC-15-2286, 2016 WL 393308, at *2 (D.Md. Feb. 1, 2016) (quoting

Md. Code Ann., Real Prop. § 14-108(a)). In other words, a “pending foreclosure

proceeding . . . would bar the current quiet title claim.” Anand v. Ocwen Loan Servicing,

LLC, 754 F.3d 195, 197 n.1 (4th Cir. 2014). Anderson does not confront this argument or




                                               7
           Case 1:20-cv-00654-GLR Document 24 Filed 02/17/21 Page 8 of 11



these precedents in her Opposition. Accordingly, the Amended Complaint—captioned as

an Amended Complaint to Quiet Title—must be dismissed.

       Moreover, the Court agrees with BNY Mellon that Anderson’s attempt to litigate

this claim separately from her pending foreclosure proceeding represents an impermissible

attempt at claim splitting. “The rule against claim splitting ‘prohibits a plaintiff from

prosecuting its case piecemeal and requires that all claims arising out of a single wrong be

presented in one action.’” Lee v. Norfolk S. Ry. Co., 802 F.3d 626, 635 (4th Cir. 2015)

(quoting Sensormatic Sec. Corp. v. Sensormatic Elecs. Corp., 273 F.App’x 256, 265 (4th

Cir. 2008)). “[T]he second suit will be barred if the claim involves the same parties and

‘arises out of the same transaction or series of transactions as the first claim.’” Sensormatic

Sec., 273 F.App’x at 265 (quoting Trustmark Ins. Co. v. ESLU, Inc., 299 F.3d 1265, 1269–

70 (11th Cir. 2002)).

       Here, this action and the Foreclosure Suit both arise out of BNY Mellon’s

foreclosure of the Property. In cases involving similar facts, this Court has found that

plaintiffs’ claims were barred by res judicata. 8 See McGhee v. JP Morgan Chase Bank,

N.A., No. DKC 12-3072, 2013 WL 4495797, at *6 (D.Md. Aug. 20, 2013). In McGhee,

plaintiffs lost their property to foreclosure, appealed the court’s ruling ratifying the


       8
         The doctrine of res judicata provides that “[a] final judgment on the merits of an
action precludes the parties or their privies from relitigating issues that were or could have
been raised in that action.” Pueschel v. United States, 369 F.3d 345, 354 (4th Cir. 2004)
(internal quotation marks and citations omitted). Claim splitting is similar to res judicata,
except that in the case of claim splitting, “a final judgement in the first suit is not required
to bar the second suit.” Jaigobin v. U.S. Bank, NA, No. DKC 18-1776, 2019 WL 4598000,
at *3 (D.Md. Sept. 23, 2019) (citing Sensormatic Sec. Corp. v. Sensormatic Elec Corp.,
452 F.Supp.2d 621, 626 n.2 (D.Md. 2006)), aff’d, 797 F.App’x 776 (4th Cir. 2020).

                                               8
         Case 1:20-cv-00654-GLR Document 24 Filed 02/17/21 Page 9 of 11



foreclosure, filed for bankruptcy, and then filed suit in federal court seeking, among other

things, to quiet title. Id. at *1–3. The Court found that “Plaintiffs’ claims all stem from

actions taken by lenders, servicers, and their trustees in connection with the . . . foreclosure

of those properties based on what Plaintiffs claim were predatory loans, willful

misrepresentations, and failure to comply with all legal requirements.” Id. at *5. The Court

therefore determined that “the proper forum for Plaintiffs to raise their claims about the

misdeeds of those connected with their foreclosure was at the foreclosure proceeding

itself.” Id.

        The facts in this case are very similar to those in McGhee. The primary difference

between the two cases is that Anderson’s foreclosure proceeding is still pending, while the

action in McGhee had concluded. That distinction changes the deficiency in the Amended

Complaint from one of res judicata to one of claim splitting; it does not, however, render

this lawsuit viable. The Court finds the analysis set forth in McGhee persuasive.

Accordingly, this case will be dismissed on the basis that it represents impermissible claim

splitting.

        2. None of Anderson’s Seven Counts States a Facially Plausible Claim to
           Relief

        Even if Anderson’s claims were not barred by the pending Foreclosure Suit, her

Amended Complaint fails to state a claim for which relief may be granted. As set forth

above, the Amended Complaint contains seven counts: Demand to Establish the Mortgage

Note Under TILA (Count 1); Demand to Verify and Validate Ownership and Control of

All Debt Under the Mortgage Note (Count 2); Libel (Count 3); Demand to Present the



                                               9
       Case 1:20-cv-00654-GLR Document 24 Filed 02/17/21 Page 10 of 11



Mortgage Note under UCC 3-501 (Count 4); Demand for Rule to Bring Judicial

Foreclosure (Count 5); Impose Constructive Trust (Count 6); and Equity of Redemption

(Count 7). (Am. Compl. at 5–6). However, none of these counts contains “a short and plain

statement of the claim showing that the pleader is entitled to relief,” as required by Federal

Rule of Civil Procedure 8(a)(2). Indeed, the “Claims” section of the Amended Complaint

makes only oblique references to statutes and other possible causes of action and is almost

completely bereft of factual support. Moreover, the relationship between that section and

the   “Factual   Background”     section   of     the   Amended    Complaint    is   virtually

incomprehensible.

       Much of the Amended Complaint revolves around the assertion that the

reassignment of the Deed of Trust was improper. Indeed, throughout the Amended

Complaint, Anderson appears to maintain that MERS’ lacked authority to assign the Deed

of Trust to BNY Mellon. (See, e.g., Am. Compl. ¶¶ 8–12). To the extent that Anderson’s

claims are premised on this contention, it is incorrect. Maryland courts have repeatedly

affirmed MERS’ ability to transfer and assign mortgage interests. See, e.g., Henry v.

Aurora Loan Servs., LLC, No. TDC-14-1344, 2016 WL 1248672, at *4 (D.Md. Mar. 25,

2016) (citing cases); Ellington v. Clarke, Case No. 2727, Sept. Term 2018, 2020 WL

871114, at *1 & n.3 (Md.Ct.Spec.App. Feb. 20, 2020) (citing Anderson v. Burson, 35 A.3d

452, 455 (Md. 2011)). Accordingly, this seemingly fundamental pillar of the Amended

Complaint finds no support in the precedent of this Court. 9


       9
         Anderson also appears to imply in the Amended Complaint that BNY Mellon’s
claim to the Property is barred by various statutes of limitations. (See Am. Compl. ¶¶ 18–

                                             10
        Case 1:20-cv-00654-GLR Document 24 Filed 02/17/21 Page 11 of 11



       Finally, the Court will dismiss this lawsuit because the claims set forth in the

Amended Complaint are unintelligible. See Jianqing Wu v. TrustPoint Int’l, No. PWG-15-

1924, 2015 WL 13091378, at *1 (D.Md. Oct. 5, 2015) (“[C]ourts have unhesitatingly

dismissed actions where the complaint: consisted of a labyrinthian prolixity of unrelated

and vituperative charges that def(y) comprehension[.]”) (internal quotation marks and

citation omitted) (alterations in original). The Court is unable to discern what facts, if any,

support Anderson’s claims, and the allegations the Court can understand do not establish

that Anderson is entitled to relief. Thus, even if this lawsuit did not represent impermissible

claim splitting, the Court would dismiss the Amended Complaint for failure to state a claim

upon which relief may be granted.

                                  III.    CONCLUSION

       For the foregoing reasons, the Court will grant BNY Mellon’s Motion to Dismiss

Amended Complaint (ECF No. 14). A separate Order follows.

Entered this 17th day of February, 2021.


                                                       /s/
                                           George L. Russell, III
                                           United States District Judge


22). BNY Mellon argues that “statutes of limitations do not apply to foreclosures, which
are actions brought in equity.” (Defs.’ Mem. at 9). The Court agrees. See, e.g., Brooks v.
Cama Self Directed IRA, LLC, No. JKB-18-2299, 2019 WL 418412, at *6 (D.Md. Jan. 31,
2019) (“Maryland does not apply a statute of limitations to foreclosures, which are actions
in equity, not actions at law.”); Ahmed v. NewRez LLC, No. TDC-19-2534, 2020 WL
1904699, at *2 (D.Md. Apr. 17, 2020) (“Maryland does not apply a statute of limitations
to foreclosure actions.”). Thus, to the extent that Anderson’s claims are premised in part
on BNY Mellon’s foreclosure action having been prohibited by applicable statutes of
limitations, the Court rejects this contention.

                                              11
